Name: Commission Regulation (EU) 2015/2003 of 10 November 2015 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  information and information processing;  communications;  information technology and data processing
 Date Published: nan

 11.11.2015 EN Official Journal of the European Union L 294/32 COMMISSION REGULATION (EU) 2015/2003 of 10 November 2015 implementing Regulation (EC) No 808/2004 of the European Parliament and of the Council concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 808/2004 of the European Parliament and of the Council of 21 April 2004 concerning Community statistics on the information society (1), and in particular Article 8(2) thereof, Whereas: (1) Regulation (EC) No 808/2004 establishes a common framework for the systematic production of European statistics on the information society. (2) Implementing measures are necessary to determine the data to be supplied for preparing the statistics in Module 1: Enterprises and the information society and Module 2: Individuals, households and the information society, and to set the deadlines for their transmission. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The data to be transmitted for the production of European statistics on the information society, as referred to in Articles 3(2) and 4 of Regulation (EC) No 808/2004, shall be as specified in Module 1: Enterprises and the information society of Annex I and Module 2: Individuals, households and the information society of Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 143, 30.4.2004, p. 49. ANNEX I Module 1: Enterprises and the information society A. Subjects and their characteristics (1) The subjects to be covered for the reference year 2016, drawn from the list in Annex I to Regulation (EC) No 808/2004, shall be the following: (a) ICT systems and their usage in enterprises; (b) use of the internet and other electronic networks by enterprises; (c) e-commerce; (d) e-business processes and organisational aspects; (e) ICT competence in the enterprise unit and the need for ICT skills; (f) barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes; (g) access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following enterprise characteristics shall be collected: (a) ICT systems and their usage in enterprises (i) for all enterprises:  computer usage; (ii) for enterprises using computers:  (optional) persons employed or percentage of the total number of persons employed who use computers for business purposes. (b) Use of the internet and other electronic networks by enterprises (i) for enterprises using computers:  access to the internet,  issuing or sending invoices; (ii) for enterprises having access to the internet:  persons employed or percentage of the total number of persons employed who use computers with access to the internet for business purposes,  internet connection: DSL or any other type of fixed broadband connection,  internet connection: mobile broadband connection via a portable device using mobile telephone networks (3G or 4G),  (optional) internet connection: mobile broadband connection via portable computer using mobile telephone networks (3G or 4G),  (optional) internet connection: mobile broadband connection via other portable devices such as smartphones, using mobile telephone networks (3G or 4G),  persons employed or percentage of the total number of persons employed using a portable device provided by the enterprise which allows internet connection via mobile telephone networks, for business purposes,  provision of portable devices that allow mobile internet connection to persons employed, for business purposes,  having a website,  use of social networks, not solely used for posting paid adverts,  use of enterprise's blogs or microblogs, not solely used for posting paid adverts,  use of multimedia content-sharing websites, not solely used for posting paid adverts,  use of wiki-based knowledge-sharing tools, not solely used for posting paid adverts; (iii) for enterprises having DSL or any other type of fixed broadband connection to the internet:  maximum contracted download speed of the fastest fixed internet connection in Mbit/s in the ranges: [0,< 2], [2,< 10], [10,< 30], [30,< 100], [  ¥100]; (iv) for enterprises having a website, information about the provision of the following facilities:  description of goods or services, price lists,  online ordering or reservation or booking,  possibility for visitors to customise or design online goods or services,  tracking or status of placed orders,  personalised content in the website for regular/recurrent visitors,  links or references to the enterprise's social media profiles,  (optional) advertisement of open job positions or online job application; (v) for enterprises that offer their persons employed portable devices that allow a mobile internet connection for business purposes:  provision of portable devices to access the enterprise's e-mail system,  provision of portable devices to access and modify the enterprise's documents,  provision of portable devices to use dedicated business software applications. (c) E-commerce (i) for enterprises using computers:  receipt of orders for goods or services that were placed via a website or app (web sales), in the previous calendar year,  receipt of orders for goods or services via EDI-type messages (EDI-type sales), in the previous calendar year,  (optional) placement of orders for goods or services via a website, app or EDI-type message, in the previous calendar year; (ii) for enterprises having received orders placed via a website or app in the previous calendar year:  value, or percentage of total turnover, of e-commerce sales resulting from orders placed via a website or app, in the previous calendar year,  percentage of e-commerce sales (turnover) to private consumers (Business to Consumers: B2C) resulting from orders placed via a website or app, in the previous calendar year,  percentage of e-commerce sales (turnover) to other enterprises (Business to Business: B2B) and e-commerce sales to public authorities (Business to Government: B2G) resulting from orders placed via a website or app, in the previous calendar year,  (optional) use of online payment systems for sales via a website or app, i.e. payment integrated in the ordering transaction,  (optional) use of offline payment systems for sales via a website or app, i.e. payment not integrated in the ordering transaction; (iii) for enterprises having received orders for products or services via EDI-type messages:  value or percentage of the total turnover of e-commerce sales resulting from orders received via EDI-type messages, in the previous calendar year; (iv) for enterprises having placed orders via a website, app or EDI-type message the following information is optional:  placing of orders for goods or services via a website or app, in the previous calendar year,  placing of orders for goods or services via EDI-type messages, in the previous calendar year,  placing of orders via a website, app or EDI-type message for goods or services to the value of at least 1 % of the total value of purchases, in the previous calendar year. (d) E-business processes and organisational aspects (i) for enterprises using computers:  (optional) analysis of Big Data using the enterprise's own data from smart devices or sensors as a data source, during the previous calendar year,  (optional) analysis of Big Data using geolocation data as a data source, during the previous calendar year,  (optional) analysis of Big Data using data generated from social media as a data source, during the previous calendar,  (optional) analysis of Big Data using other data sources not specified in this point, during the previous calendar year; (ii) for enterprises that analyse Big Data:  (optional) use of enterprise's own employees for performing big data analysis,  (optional) use of external service providers for performing big data analysis; (iii) for enterprises using computers:  issuing/sending any type of invoice whether in electronic or in paper form to other enterprises, during the previous calendar year,  issuing/sending any type of invoice whether in electronic or in paper form to public authorities, during the previous calendar year,  issuing/sending any type of invoice whether in electronic or in paper form to private consumers, during the previous calendar year,  percentage of all invoices received as electronic invoices, in a standard structure suitable for automated processing (eInvoices), during the previous calendar year,  percentage of all invoices received as invoices in paper form or in electronic form not suitable for automated processing, during the previous calendar year; (iv) for enterprises that issued/sent invoices to other enterprises or public authorities, during the previous calendar year:  percentage of all invoices issued/sent as electronic invoices in a standard structure suitable for automated processing (eInvoices), to other enterprises or public authorities, during the previous calendar year,  percentage of all invoices issued/sent as invoices in electronic form not suitable for automated processing, to other enterprises or public authorities, during the previous calendar year,  percentage of all invoices issued/sent only as invoices in paper form, to other enterprises or public authorities, during the previous calendar year. (e) ICT competence in the enterprise unit and the need for ICT skills (i) for enterprises using computers:  employment of ICT specialists,  provision of any type of training to develop ICT-related skills for ICT specialists, during the previous calendar year,  provision of any type of training to develop ICT-related skills for other persons employed, during the previous calendar year,  recruitment or attempted recruitment of ICT specialists, during the previous calendar year,  performance of the following ICT functions during the previous calendar year broken down into Mainly by own employees including those employed in parent or affiliate enterprises, Mainly by external supplier, or Not applicable:  maintenance of ICT infrastructure (servers, computers, printers, networks),  support for office software,  development of business management software/systems,  support for business management software/systems,  development of web applications,  support for web applications,  security and data protection; (ii) for enterprises using computers and which have recruited or tried to recruit ICT specialists during the previous calendar year:  vacancies for ICT specialists that were difficult to fill. (f) Barriers to the use of ICT, the internet and other electronic networks, e-commerce and e-business processes (i) for enterprises using computers:  (optional) obstacles limiting or preventing sales via a website or app due to goods or services not being suitable for web sale,  (optional) obstacles limiting or preventing sales via a website or app due to problems related to logistics,  (optional) obstacles limiting or preventing sales via a website or app due to problems with payment,  (optional) obstacles limiting or preventing sales via a website or app due to problems with ICT security or data protection,  (optional) obstacles limiting or preventing sales via a website or app due to problems with the legal framework,  (optional) obstacles limiting or preventing sales via a website or app due to excessively high investment costs compared with the expected benefits. (g) Access to and use of technologies providing the ability to connect to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for enterprises having access to the internet:  provision of remote access to the enterprise's e-mail system, documents or applications,  payment of advertisements on the internet,  use of cloud computing services, excluding free-of-charge-services; (ii) for enterprises that pay for advertisements on the internet using any of the following targeted advertising methods:  advertising method based on webpages' content or keywords searched by users,  advertising method based on the tracking of internet users' past activities or profile,  advertising method based on geolocation of internet users,  any other method of targeted advertising on the internet not specified above; (iii) for enterprises having access to the internet and buying cloud computing services:  use of e-mail as a cloud computing service,  use of office software as a cloud computing service,  hosting the enterprise's database(s) as a cloud computing service,  storing files as a cloud computing service,  use of finance or accounting software applications as a cloud computing service,  use of Customer Relationship Management (CRM) as a cloud computing service,  use of computing power for running the enterprise's own software as a cloud computing service,  use of cloud computing services delivered from shared servers of service providers,  use of cloud computing services delivered from servers of service providers exclusively reserved for the enterprise. (3) The following enterprise background characteristics for all enterprises shall be collected or obtained from alternative sources:  main economic activity of the enterprise, in the previous calendar year,  average number of persons employed, in the previous calendar year,  total value of turnover excluding VAT, in the previous calendar year. B. Coverage The characteristics specified in headings A(2) and (3) shall be collected for the following categories of enterprises: (1) Economic activity: enterprises classified in the following categories of NACE Rev. 2: NACE category Description Section C Manufacturing Section D, E Electricity, gas and steam, water supply, sewerage and waste management Section F Construction Section G Wholesale and retail trade; repair of motor vehicles and motorcycles Section H Transport and storage Section I Accommodation and food service activities Section J Information and communication Section L Real estate activities Divisions 69-74 Professional, scientific and technical activities Section N Administrative and support activities Group 95.1 Repair of computers and communication equipment. (2) Enterprise size: enterprises with 10 or more persons employed. Enterprises with less than 10 persons employed may be covered optionally. (3) Geographical scope: enterprises located in any part of the territory of the Member State. C. Reference periods The reference period is 2015 for the characteristics referring to the previous calendar year. The reference period is 2016 for the other characteristics. D. Breakdown of data The following background characteristics shall be provided in respect of the subjects and their characteristics listed in heading (2) of Part A: (1) Economic activity breakdown: according to the following NACE Rev. 2 aggregates: NACE Rev. 2 aggregation for possible calculation of national aggregates 10-18 19-23 24-25 26-33 35-39 41-43 45-47 47 49-53 55 58-63 68 69-74 77-82 26.1-26.4, 26.8, 46.5, 58.2, 61, 62, 63.1, 95.1 NACE Rev. 2 aggregation for possible calculation of European aggregates 10-12 13-15 16-18 26 27-28 29-30 31-33 45 46 55-56 58-60 61 62-63 77-78 + 80-82 79 95.1 (2) Size class breakdown: data shall be broken down according to the following size classes by number of persons employed: Size class 10 or more persons employed 10 to 49 persons employed 50 to 249 persons employed 250 or more persons employed where covered, a breakdown of the data shall be provided in accordance with the following table: Size class Less than 10 persons employed (optional) Less than 5 persons employed (optional) 5 to 9 persons employed (optional) E. Periodicity The data required by this Annex shall be provided once for the year 2016. F. Deadlines for transmission of results (1) The aggregate data referred to in Article 6 and Annex I (6) of Regulation (EC) No 808/2004, where necessary flagged for confidentiality or unreliability, shall be transmitted to Eurostat before 5 October 2016. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2016. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat by 5 November 2016. (4) The data and metadata shall be provided to Eurostat in accordance with the exchange standard specified by Eurostat using the Single Entry Point services. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat. ANNEX II Module 2: Individuals, households and the information society A. Subjects and their characteristics (1) The subjects to be covered for the reference year 2016, drawn from the list in Annex II to Regulation (EC) No 808/2004, shall be the following: (a) access to and use of ICTs by individuals and/or in households; (b) use of the internet and other electronic networks for different purposes by individuals and/or in households; (c) ICT security and trust; (d) ICT competence and skills; (e) barriers to the use of ICT and the internet; (f) use of ICT by individuals to exchange information and services with governments and public administrations (e-government); (g) access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity). (2) The following characteristics shall be collected: (a) Access to and use of ICT by individuals and/or in households (i) for all households:  access to the internet at home (by any device); (ii) for households with internet access:  internet connection: fixed broadband connection such as DSL, ADSL, VDSL, cable, optical fibre cable, satellite, public WiFi connections,  internet connection: mobile broadband connection (via mobile phone network of at least 3G, e.g. UMTS, using (SIM) card or USB key, mobile phone or smartphone as modem),  (optional) internet connection: dial-up access over normal telephone line or ISDN,  (optional) internet connection: mobile narrowband connection (via mobile phone network below 3G, e.g. 2G+/GPRS, using (SIM) card or USB key, mobile phone or smart phone as modem). (b) Use of the internet for different purposes by individuals and/or in households (i) for all individuals:  most recent internet use (within the last 3 months; between 3 months and a year ago; more than 1 year ago; never used the internet); (ii) for individuals having used the internet:  most recent internet commerce activity for private use (within the last 3 months; between 3 months and a year ago; more than 1 year ago; never bought or ordered over the internet); (iii) for individuals having used the internet in the last 3 months:  average frequency of internet use in the last 3 months (every day or almost every day; at least once a week (but not every day); less than once a week),  use of desktop computer to access the internet in the last 3 months,  use of laptop or netbook to access the internet in the last 3 months,  use of tablet computer to access the internet in the last 3 months,  use of mobile phone or smart phone to access the internet in the last 3 months,  use of other mobile devices (for example media or games player, e-book reader, smart watch) to access the internet in the last 3 months,  use of smart TV (directly connected to the internet, for example via WiFi, not via a separate device using it as a larger screen) to access the internet in the last 3 months,  internet usage in the last 3 months for private purposes for sending, receiving e-mails,  internet usage in the last 3 months for private purposes for telephoning over the internet, video calls (via webcam) over the internet (using applications),  internet usage in the last 3 months for private purposes for participating in social networks (creating user profile, posting messages or other contributions),  internet usage in the last 3 months for private purposes for reading online news, newspapers or news magazines,  internet usage in the last 3 months for private purposes for finding information on goods or services,  internet usage in the last 3 months for private purposes for playing or downloading games,  internet usage in the last 3 months for private purposes for listening to music (for example web radio, music streaming),  internet usage in the last 3 months for private purposes for watching internet streamed TV (live or catch-up) from TV broadcasters,  internet usage in the last 3 months for private purposes for watching video on demand from commercial services,  internet usage in the last 3 months for private purposes for watching video content from sharing services,  internet usage in the last 3 months for private purposes for uploading self-created content (such as text, photos, videos, music, software) to any website to be shared,  internet usage in the last 3 months for private purposes for creating websites or blogs,  internet usage in the last 3 months for private purposes for seeking health-related information,  internet usage in the last 3 months for private purposes for making an appointment with a practitioner via the website (for example hospital or health care centre website),  internet usage in the last 3 months for private purposes for using services related to travel or travel-related accommodation,  internet usage in the last 3 months for private purposes for selling goods or services (for example via online auctions),  internet usage in the last 3 months for private purposes for internet banking,  internet usage in the last 3 months for private purposes for using payment accounts to pay for goods or services purchased over the internet,  use of internet storage space in the last 3 months for private purposes for saving documents, pictures, music, video or other files (for example Google Drive, Dropbox, Windows OneDrive, iCloud, Amazon Cloud Drive),  internet usage in the last 3 months for conducting learning activities for educational, professional or private purposes in the form of doing an online course,  internet usage in the last 3 months for conducting learning activities for educational, professional or private purposes in the form of using online material other than a complete course (for example audiovisual materials, online learning software, electronic textbooks),  internet usage in the last 3 months for conducting learning activities for educational, professional or private purposes in the form of communicating with instructors or students using educational websites/portals,  (optional) internet usage in the last 3 months for conducting other learning activities for educational, professional or private purposes; (iv) for individuals having used the smart TV to access the internet in the last 3 months:  smart TV usage for watching internet streamed TV (live or catch-up) in the last 3 months,  smart TV usage for watching other video content (on demand or from sharing services) in the last 3 months,  smart TV usage for internet browsing through a browser app in the last 3 months,  smart TV usage for using other apps (for example Skype, Facebook, games, online shopping) in the last 3 months; (v) for individuals having used the internet in the last 12 months for private purposes:  internet usage for buying or selling shares, bonds, funds or other investment services in the last 12 months,  internet usage for buying or renewing existing insurance policies including those offered as a package together with another service (for example travel insurance offered together with a plane ticket) in the last 12 months,  internet usage for taking a loan or arranging credit from banks or other financial providers in the last 12 months; (vi) for individuals having used the internet for internet commerce activities for private use in the last 12 months:  internet usage for ordering food or groceries in the last 12 months,  internet usage for ordering household goods in the last 12 months,  internet usage for ordering medicine in the last 12 months,  internet usage for ordering clothes or sports goods in the last 12 months,  internet usage for ordering computer hardware in the last 12 months,  internet usage for ordering electronic equipment (incl. cameras) in the last 12 months,  internet usage for ordering telecommunication services (for example TV, broadband subscriptions, fixed line or mobile phone subscriptions, uploading money for prepaid phone cards) in the last 12 months,  internet usage for ordering holiday accommodation (such as hotels) in the last 12 months,  internet usage for ordering other travel arrangements (such as transport tickets, car hire) in the last 12 months,  internet usage for ordering tickets for events in the last 12 months,  internet usage for ordering films or music in the last 12 months,  internet usage for ordering books, magazines or newspapers (including e-books) in the last 12 months,  internet usage for ordering e-learning material in the last 12 months,  internet usage for ordering video games software, other computer software and software upgrades in the last 12 months,  internet usage for ordering other goods or services in the last 12 months,  goods or services bought or ordered in the last 12 months from national sellers,  goods or services bought or ordered in the last 12 months from sellers from other EU countries,  goods or services bought or ordered in the last 12 months from sellers from the rest of the world,  goods or services bought or ordered in the last 12 months where the country of origin of the sellers is unknown,  number of orders or goods or services bought over the internet in the last 3 months (number of orders/purchases or in classes: 1-2 orders/purchases; between > 2 and 5 orders/purchases; between > 5 and 10 orders/purchases, > 10 orders/purchases),  total value of goods or services (excluding shares or other financial services) bought over the internet in the last 3 months (amount in euro or in classes: less than EUR 50, 50 to less than EUR 100, EUR 100 to less than EUR 500, EUR 500 to less than EUR 1 000, EUR 1 000 or more; unknown),  (optional) problems encountered with internet commerce in the form of technical failure of website during ordering or payment,  (optional) problems encountered with internet commerce in the form of difficulties in finding information concerning guarantees and other legal rights,  (optional) problems encountered with internet commerce in the form of speed of delivery slower than indicated,  (optional) problems encountered with internet commerce in the form of final costs higher than indicated (for example higher delivery costs, unexpected transaction fee),  (optional) problems encountered with internet commerce in the form of wrong or damaged goods delivered,  (optional) problems encountered with internet commerce in the form of problems with fraud encountered (for example no goods or services received at all, misuse of credit card details),  (optional) problems encountered with internet commerce in the form of complaints and redress difficult or no satisfactory response after complaint,  (optional) problems encountered with internet commerce in the form of foreign retailer not selling to respondent's own country,  (optional) other problems encountered with internet commerce,  (optional) no problems encountered with internet commerce,  frequency of using information from several retailer, producer or service provider websites before buying online in the last 12 months, specifying whether it was used every time or almost every time, sometimes, rarely or never,  frequency of using information from price or product comparison websites or apps before buying online in the last 12 months, specifying whether it was used every time or almost every time, sometimes, rarely or never,  frequency of using information of customer reviews on websites or blogs before buying online in the last 12 months, specifying whether it was used every time or almost every time, sometimes, rarely or never,  goods or services bought or ordered in the last 12 months by clicking/buying straightaway through an advertisement on a social media website or app. (c) ICT security and trust (i) for individuals having used the internet in the last 12 months:  personal information provided over the internet in the last 12 months in the form of personal details (for example name, date of birth, identity card number),  personal information provided over the internet in the last 12 months in the form of contact details (for example home address, phone number, e-mail),  personal information provided over the internet in the last 12 months in the form of payment details (for example credit or debit card number, bank account number),  other personal information provided over the internet in the last 12 months for example photos, current location information related to health, employment, income,  no personal information provided over the internet in the last 12 months,  read privacy policy statements before providing personal information in the last 12 months,  restricted access to geographical location in the last 12 months,  limited access to profile or content on social networking sites in the last 12 months,  refused allowing the use of personal information for advertising purposes in the last 12 months,  checked that the website where personal information needed to be provided was secure in the last 12 months (for example https sites, safety logo or certificate),  asked websites or search engines to access the information they hold about the respondent for the purpose of updating or deleting it in the last 12 months,  awareness that cookies can be used to trace movements of people on the internet, to make a profile of each user and service tailored advertising to users,  (optional) concerns with online activities being recorded to provide tailored advertising, specifying degree of concern as very concerned, somewhat concerned or not concerned at all,  having ever changed security settings of browser to prevent or limit the amount of cookies put on one's computer,  use of anti-tracking software. (d) ICT competence and skills (i) for individuals having used the internet in the last 12 months:  skills in transferring files between computer and other devices,  skills in installing software or applications (apps),  skills in changing the settings of any software, including operating system or security programs,  skills in copying or moving files or folders,  skills in using word processing software,  skills in creating presentations or documents integrating text, pictures, tables or charts,  skills in using spreadsheet software,  skills in editing photos, video or audio files,  skills in writing code in a programming language; (ii) for individuals having used the internet and spreadsheet software in the last 12 months:  skills in using advanced functions of spreadsheet software to organise and analyse data, such as sorting, filtering, using formulas, creating charts. (e) Barriers to the use of ICT and the internet (i) for households without access to the internet at home, specifying the reason for not having access to the internet at home:  have access to internet elsewhere,  do not need internet for example because it is not useful or not interesting,  cost of the equipment too high,  cost of the access too high (for example telephone or DSL subscription),  lack of skills,  privacy or security concerns,  broadband internet not available in the area,  other reason or reasons. (f) Use of ICT by individuals to exchange information and services with governments and public administrations (e-government) (i) for individuals having used the internet in the last 12 months:  internet usage in the last 12 months for private purposes for obtaining information from websites of public authorities or public services,  internet usage in the last 12 months for private purposes for downloading official forms from websites of public authorities or public services,  internet usage in the last 12 months for private purposes for submitting completed web forms to public authorities or public services; (ii) for individuals who did not submit completed forms to public authorities' websites for private purposes in the last 12 months and who did not do so because of the following reason:  submission of official forms unnecessary; (iii) for individuals who did not submit completed forms to public authorities' websites for private purposes in the last 12 months and who did not do so, although submission of official forms was necessary, for one of the following reasons:  no such website service was available,  lack of skills or knowledge (for example did not know how to use website or use was too complicated),  concerns about protection and security of personal data,  (optional) lack of or problems with electronic signature or electronic ID/certificate which is required for authentication or for using the service,  another person did it on the respondent's behalf (for example consultant, tax adviser, relative or family member),  other reason or reasons for not submitting completed forms to public authorities over the internet. (g) Access to and use of technologies enabling connection to the internet or other networks from anywhere at any time (ubiquitous connectivity) (i) for individuals having used the internet in the last 3 months:  use of mobile phone or smartphone to access the internet away from home or work in the last 3 months,  use of mobile phone or smartphone via mobile phone network to access the internet away from home or work in the last 3 months,  use of mobile phone or smartphone via wireless network (for example WiFi) to access the internet away from home or work in the last 3 months,  use of portable computer (for example laptop or tablet) to access the internet away from home or work in the last 3 months,  use of portable computer (for example laptop or tablet) via mobile phone network, using USB key or SIM card or mobile phone or smartphone as modem to access the internet away from home or work in the last 3 months,  use of portable computer (for example laptop or tablet) via wireless network (for example WiFi) to access the internet away from home or work in the last 3 months,  use of other mobile devices (for example media or games player, e-book reader or smart watch) to access the internet away from home or work in the last 3 months,  no use of mobile devices to access the internet away from home or work in the last 3 months. B. Coverage (1) The statistical units for the characteristics listed in heading A(2) of this Annex that concern households are households with at least one member in the age group 16 to 74. (2) The statistical units for the characteristics listed in heading A(2) of this Annex that concern individuals are individuals aged 16 to 74. (3) The geographical scope comprises households or individuals, or both, living in any part of the territory of the Member State concerned. C. Reference period The main reference period for collecting statistics is the first quarter of 2016. D. Socioeconomic background characteristics (1) For the subjects and their characteristics, listed in heading A(2) of this Annex, which concern households, the following background characteristics are to be collected: (a) region of residence, specified according to the NUTS1 classification of regions; (b) (optional) region of residence specified according to the NUTS2 classification; (c) geographical location, that is to say whether living in less developed regions, in transition regions or in more developed regions; (d) degree of urbanisation that is to say whether living in densely populated areas, in intermediate density areas or in thinly populated areas; (e) type of household specifying the number of members in the household, (optional) the number of persons aged from 16 to 24, (optional) the number of students aged from 16 to 24 years, (optional) the number of persons aged 25 to 64 years, (optional) the number of persons aged 65 years or over and, to be collected separately, the number of children under 16, (optional) the number of children aged between 14 and 15 years, (optional) the number of children aged from 5 to 13 years, (optional) number of children aged 4 years or less); (f) (optional) household's net monthly income, which is to be collected as a value or in size bands compatible with income quartiles; (g) (optional) equivalised household total net monthly income transmitted in quintiles; (2) for the subjects and their characteristics, listed in heading A(2) of this Annex, which relate to individuals, the following background characteristics are to be collected: (a) the gender; (b) the country of birth, specifying whether person is native-born or foreign-born, in which case specifying also whether person was born in another EU Member State or born in a country outside the EU; (c) country of citizenship whether person is a national or a non-national specifying whether person is a national of another EU Member State or a national of country outside the EU; (d) age in completed years; (optional) under 16 or over 74, or both; (e) (optional) de facto marital status, whether living in a consensual union or not; (f) educational attainment level, specifying the highest level of education successfully completed according to the International Standard Classification of Education (ISCED 2011) whether it is at most lower secondary education (ISCED 0, 1 or 2) or upper secondary and post-secondary non-tertiary education (ISCED 3 or 4), or tertiary education (ISCED 5, 6, 7 or 8), or less than primary education (ISCED 0) or primary education (ISCED 1) or lower secondary education (ISCED 2) or upper secondary education (ISCED 3) or post-secondary non-tertiary education (ISCED 4) or short-cycle tertiary education (ISCED 5) or bachelor or equivalent (ISCED 6) or master or equivalent (ISCED 7) or doctoral or equivalent (ISCED 8); (g) employment situation specifying whether person is an employee or self-employed, including family workers (optional: full-time employee or self-employed, part-time employee or self-employed, employee, employee with a permanent job or job of unlimited duration, employee with a temporary job or contract of limited duration, self-employed including family workers); (h) (optional) specify economic sector of employment: NACE Rev. 2 sections Description A Agriculture, forestry and fishing B, C, D and E Manufacturing, mining and quarrying and other industry F Construction G, H and I Wholesale and retail trades, transport, accommodation and food service activities J Information and communication K Financial and insurance activities L Real estate activities M and N Business services O, P, and Q Public administration, defence, education, human health and social work activities R, S, T and U Other services (i) employment situation, specifying whether person is unemployed or is a student not in the labour force or in any other way not in the labour force specifying optionally whether person is in retirement or early retirement or given up business, permanently disabled, in compulsory military or community service, fulfilling domestic tasks or is inactive for any other reason; (j) occupation according to the International Standard Classification of Occupations (ISCO-08) specifying whether person is classified as a manual worker, non-manual worker, ICT worker, non-ICT worker and, optionally, all occupations according to ISCO-08 coded at 2-digit level. E. Periodicity The data are to be provided once for the year 2016. F. Deadlines for transmission of results (1) The individual data records, not allowing direct identification of statistical units concerned referred to in Article 6 and Annex II (6) of Regulation (EC) No 808/2004 shall be transmitted to Eurostat before 5 October 2016. By that date, the dataset shall be finalised, validated and accepted. (2) The metadata referred to in Article 6 of Regulation (EC) No 808/2004 shall be forwarded to Eurostat before 31 May 2016. (3) The quality report referred to in Article 7(3) of Regulation (EC) No 808/2004 shall be forwarded to Eurostat by 5 November 2016. (4) The data and metadata shall be provided to Eurostat in accordance with the exchange standard specified by Eurostat using the Single Entry Point services. The metadata and the quality report shall be provided in the standard metadata structure defined by Eurostat.